Citation Nr: 0200088	
Decision Date: 01/03/02    Archive Date: 01/11/02

DOCKET NO.  95-23 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
February 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  In March 1994, the RO denied the veteran's claim 
of entitlement to service connection for a spine disorder, 
claimed as secondary to a service-connected right ankle 
condition, and denied an increased rating for residuals of a 
trimalleolar fracture of the right ankle.  A hearing was held 
at the RO in October 1994 and in November 1994, the RO 
granted service connection for a spine disorder and assigned 
a 10 percent evaluation.  The veteran subsequently perfected 
this appeal.

In August 1997, the Board granted an increased rating for 
residuals of trimalleolar fracture of the right ankle to 30 
percent and remanded the claim of entitlement to an increased 
rating for a spine disorder for additional development.  Upon 
completion of the required development, the case was returned 
to the Board.  


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2. The veteran's service-connected spine disorder is 
manifested by no more than moderate to severe limitation 
of motion of the dorsal spine; there is no medical 
evidence of disability due to a vertebral fracture, 
ankylosis, or moderate intervertebral disc syndrome.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
spine disorder are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 
5286, 5288, 5291 and 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No.
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et seq.; 
see Duty to Assist Regulations for VA, 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  Id.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified of the evidence 
required to substantiate his claim for an increased 
evaluation for a spine disorder in the November 1994 rating 
decision, the March 1997 statement of the case (SOC), and the 
April 2000 supplemental statement of the case (SSOC).  The 
Board concludes that the discussions in the rating decision, 
the SOC, and the SSOC, adequately informed the veteran of the 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In 
connection with his claim, the veteran has claimed VA and 
private treatment.  The claims folder contains various 
reports of VA treatment.  The veteran indicated that he 
received treatment from Drs. DeMoss, Johnson, Monahan and 
White.  The veteran submitted statements from Dr. Monahan and 
Dr. White.  The RO requested medical records from Dr. DeMoss 
and Dr. Johnson in September 1993.  According to a January 
1994 Report of Contact, Dr. Johnson's office indicated there 
were no records on file.  The report also noted that the RO 
was unable to contact Dr. DeMoss.

At the October 1994 hearing, the veteran testified that he 
attempted to obtain Dr. Johnson's records but was unable to.  
Additionally, the veteran testified that he did not see Dr. 
DeMoss very long and that he did not feel his records would 
contribute anything beyond the reports he had already 
submitted.  Therefore, the Board finds that further attempts 
to obtain records from Dr. Johnson and Dr. DeMoss are not 
required.  The Board also notes that, in keeping with the 
duty to assist, the veteran has been provided with several VA 
examinations.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and therefore, a remand in this case 
solely for the consideration of the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
1991).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2001), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999). 

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2001).

Pursuant to VA's Rating Schedule, the RO ascertained the 
severity of the veteran's spine disorder by analogy to the 
criteria set forth in Diagnostic Code 5291.  Under this 
provision, limitation of motion of the dorsal (thoracic) 
spine is evaluated as slight, moderate or severe.  A slight 
limitation of motion of the dorsal spine is noncompensable, 
while moderate or severe limitation of motion of the dorsal 
spine warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (2001).
The words "slight," "moderate" and "severe" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2001).

Additional provisions for evaluating spine disorders which 
are potentially applicable to the veteran's disability 
include Diagnostic Codes 5285, 5286, 5288 and 5293.  
Diagnostic Code 5285 deals with residuals of vertebral 
fractures and Diagnostic Codes 5286 and 5288 deal with 
ankylosis (bony fixation) of the spine.  The medical evidence 
does not indicate that the veteran has any disability due to 
a vertebral fracture or that he suffers from ankylosis of the 
spine.  Therefore, any application of these codes would be 
inappropriate.

Under Diagnostic Code 5293, mild intervertebral disc syndrome 
warrants a 10 percent evaluation.  Moderate intervertebral 
disc syndrome, recurring attacks warrants a 20 percent 
evaluation.  Severe intervertebral disc syndrome, recurring 
attacks with intermittent relief warrants a 40 percent 
evaluation.  Pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief warrants a 
60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2001).

Factual Background

The veteran was originally service-connected for a spine 
disorder, characterized as thoracic scoliosis, in November 
1994 and assigned a 10 percent evaluation, effective 
September 14, 1992.  In August 1997, the Board remanded this 
claim for further development.  Upon completion of the 
required development, the 10 percent evaluation was 
continued.
 
The veteran contends that the current evaluation does not 
adequately reflect the severity of his disability.  In his 
November 1994 substantive appeal, the veteran indicated that 
he has constant back pain which causes loss of sleep, 
headaches and loss of range of motion.  He further indicated 
that the back problems radiate up into his neck and skull 
causing tightness, tension and muscle spasms.  

On VA examination in June 1992, the veteran reported 
suffering a back injury during a parachuting accident in 
September 1975.  At this time, the veteran complained of 
chronic pain in the mid back, stiffness in the mid and lower 
back and neck stiffness.  On physical examination, the 
veteran's posture was relatively straight and there did not 
appear to be any fixed deformities.  The musculature of the 
back was within normal limits except for some very mild 
tenderness to palpation of the right mid latissimus dorsi.  

Range of motion was as follows:  forward flexion to 75 
degrees; backward extension to 20 degrees; left and right 
lateral flexion to 35 degrees; left lateral rotation to 35 
degrees and right lateral rotation to 40 degrees.  The 
veteran performed all range of motion exercises without 
difficulty but complained of pain at the extremes of all 
ranges of motion.  Thoracic spine X-rays revealed "normal 
bony structures without evidence of subluxation, or disc 
space narrowing."  Diagnoses included "[c]hronic 
intermittent back pain."

An October 1994 Progress Examination Report from Dr. Scott 
White indicates that the veteran was seen for various 
complaints, including a stiff neck and low back pain.  
Cervical range of motion was noted as follows:  45 degrees of 
flexion; 30 degrees of extension; 30 degrees left and right 
flexion; 70 degrees left rotation and 60 degrees right 
rotation.  Cervical, thoracic and lumbar muscle tension were 
noted on the right.  Current diagnosis was: 1) post traumatic 
thoracic myofascitis, with radicular neuralgia into right 
shoulder, back and arm; 2) post traumatic sacro-iliac, hip 
sprain, strain with myalgia.

An October 1994 report/letter from Michael Monahan, D.C., 
establishes that the veteran was treated by him from October 
1992 to September 1993 for complaints of constant upper to 
middle thoracic pain.  On physical examination, Dr. Monahan 
found that the right ankle injury and decrease in right leg 
length caused significant postural alteration, resulting in 
an altered gait.  X-rays of the spine showed right convexity 
in the cervical and lumbar spine, consistent with adaptive 
posturing due to a short right leg.

The veteran underwent a VA examination in May 1998.  On 
physical examination, there was no postural abnormality or 
fixed deformity of the spine.  No scoliosis was seen at this 
time although the examiner noted point tenderness at the T5 
area just to the right of the midline.  The veteran walked 
well but had a limp favoring the right lower extremity.  He 
was able to walk on his heels and toes.

Range of motion of the spine was considered normal and was 
measured as:  90 degrees of forward flexion; 45 degrees of 
backward extension; 40 degrees of tilt left and right; and 60 
degrees of rotation left and right.  Rotation left and right 
was noted to be painful but the other motions were not.  
Neurological evaluation was normal.  Sensation in the back, 
thoracic spine and lumbar spine were also normal.  

The veteran was diagnosed with a contusion injury of the 
thoracic spine with continuing pain.  The examiner noted that 
the thoracic spine appears to be normal and the veteran has 
good movement of the thoracic spine.  The examiner did find 
the point tenderness at the T5 level to be somewhat worrisome 
and opined that it could represent an osteoid osteoma.  The 
examiner recommended X-rays.  He further indicated that if 
the films were negative it may be necessary to get spot films 
or CAT scans of the area.  In commenting on any anatomical 
damage of the spine, the examiner noted no postural 
abnormality and no fixed deformity, although the veteran did 
have pain.  The examiner did not find any real functional 
loss.  Strength was normal and there was no weakness or 
fatigability.  

Thoracic spine X-rays taken May 1998 identified no 
significant scoliosis.  There were no significant 
degenerative changes of the thoracic spine through the L1 
level and the examination was unremarkable.  

In November 1998, the veteran underwent another VA spine 
examination.  At this time, the veteran complained of 
constant pain and tightness throughout the thoracic and 
cervical spine up to the base of the skull, associated with 
frequent headaches.  On physical examination, there was full 
supple movement of the cervical spine with extension of 45 
degrees, forward flexion of almost 60 degrees.  The veteran 
had 30 degrees of lateral bend bilaterally and 60 degrees of 
lateral rotation bilaterally.  Examination of the thoracic 
spine was unremarkable other than diffuse tenderness to 
palpation of the thoracic spine without evidence of any bony 
deformity or localized point tenderness.  According to the 
examiner, the veteran's symptoms and findings suggest the 
syndrome of chronic muscle strain of the cervicothoracic 
spine.  

Also in November 1998, the veteran underwent a bone scan.  
Among other findings, there was a small focus of increased 
activity seen in the right aspect of T11, which most likely 
represents degenerative changes.  

In December 1998, the veteran underwent a CT of the thoracic 
spine.  No abnormalities were noted in the osseous structures 
and the vertebral bodies were normal in appearance.  There 
was no evidence of disc herniation or osteoid osteoma.  

Analysis

Considering the medical evidence of the severity of the 
residuals of the veteran's spine disorder, the Board finds 
that the impairment shown does not exceed that contemplated 
by a 10 percent evaluation.  As noted, the veteran's spine 
disorder is presently evaluated as 10 percent for moderate or 
severe limitation of motion of the dorsal spine under 
Diagnostic Code 5291.  The veteran is currently assigned the 
maximum allowable evaluation under Diagnostic Code 5291.  

Regarding Diagnostic Code 5293, the Board notes that on bone 
scan in November 1998, there was a small focus of increased 
activity seen in the right aspect of T11 which most likely 
represented degenerative changes.  On CT of the thoracic 
spine in December 1998, there were no abnormalities in the 
osseous structures and no evidence of disc herniation.  The 
medical evidence of record does not support a finding of 
moderate intervertebral disc syndrome, recurring attacks, of 
the thoracic spine and therefore, an increased rating under 
Diagnostic Code 5293 is not warranted.

In denying the veteran's claim for an increased evaluation, 
the Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.59 as interpreted in Deluca, supra.  There is no basis for 
a rating in excess of 10 percent based on limitation of 
motion due to any functional loss as the veteran is receiving 
the maximum schedular rating for limitation of motion of the 
dorsal spine.  Johnston v. Brown, 
10 Vet. App. 80 (1997).  Further, on examination in May 1998, 
the examiner did not find any real functional loss, strength 
was normal and there was no weakness or fatigability.

The Board acknowledges that there is some evidence of 
degenerative changes in the thoracic spine; however, because 
the veteran is already receiving compensation for limitation 
of motion, additional compensation for arthritis pursuant to 
Diagnostic Code 5003 is not warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2001).  

In evaluating the veteran's disability, the Board has 
specifically considered whether he is entitled to a staged 
rating.  See Fenderson, supra.  It is the Board's conclusion, 
however, that at no time since service connection was 
established has his disability been more than 10 percent 
disabling.  Consequently, a staged rating is not warranted.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2001).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, there is no showing that the veteran's spine 
disorder causes marked industrial interference or results in 
frequent hospitalizations.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 
6-96 (1996).


ORDER

An evaluation in excess of 10 percent for a spine disorder is 
denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

